                                         Case 3:19-cv-04238-MMC Document 215 Filed 09/02/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                       Case No. 19-cv-04238-MMC
                                                        Plaintiffs,                      ORDER APPROVING STIPULATION;
                                  8
                                                                                         GRANTING PLAINTIFFS' MOTION TO
                                                   v.                                    AMEND; GRANTING DEFENDANTS'
                                  9
                                                                                         MOTION TO AMEND; DIRECTIONS
                                  10     VADE SECURE, INCORPORATED, et                   TO PARTIES; VACATING HEARING
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two motions: (1) plaintiffs' Motion, filed August 13, 2020, "for
                                  14   Leave to Amend the Complaint"; and (2) defendants' Motion, filed August 14, 2020, "for
                                  15   Leave to File Second Amended Answer, Affirmative Defenses, and Counterclaims." Also
                                  16   before the Court is the parties' "Stipulation of Nonopposition to Motions for Leave to
                                  17   Amend," filed August 27, 2020.
                                  18          Having read and considered the parties' respective Motions and the Stipulation,
                                  19   the Court hereby rules as follows:1
                                  20          1. The Stipulation is hereby APPROVED, and, in light thereof, the parties'
                                  21   respective Motions are hereby GRANTED.
                                  22          2. No later than September 9, 2020, plaintiffs shall file their First Amended
                                  23   Complaint ("FAC"); specifically, plaintiffs shall file in the public record a redacted version
                                  24   of the FAC, in conformity with the order, filed concurrently herewith, granting in part and
                                  25   denying in part plaintiffs' Administrative Motion to File Under Seal, and shall file the
                                  26   unredacted version of the FAC under seal.
                                  27
                                              1
                                  28              The September 18, 2020, hearing on the motions to amend is hereby VACATED.
                                         Case 3:19-cv-04238-MMC Document 215 Filed 09/02/20 Page 2 of 2




                                  1           3. No later than September 9, 2020, defendants shall file their Second Amended

                                  2    Answer, Affirmative Defenses, and Counterclaims ("SAA"); specifically, defendants shall

                                  3    file in the public record a redacted version of the SAA, in conformity with the order, filed

                                  4    concurrently herewith, granting in part and denying in part defendants' Administrative

                                  5    Motion to File Under seal, and shall file the unredacted version of the SAA under seal.

                                  6           4. The parties shall file their respective responses to the amended pleadings

                                  7    and/or motions to dismiss within 14 days of the date the amended pleadings are filed with

                                  8    the Court.

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: September 2, 2020
                                                                                                MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                                United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
